Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments

This office action is in response to the preliminary amendment filed on 8/27/20. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/27/20 is in compliance with the provisions of 37 CFR 1.97(b).  Accordingly, the IDS is being considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The use of an I2C interface is not found in the specification.

Allowable Subject Matter
Claims 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The double tapping on the monitoring device in concatenation with the other elements of the independent and objected to claims are not disclosed or found in the prior art.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 9, 11-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nagar (US 2018/0333330).
Nagar discloses: a monitoring device 100,160 (and Claim 14: method of monitoring using the monitoring device) for monitoring the state of an injection applicator comprising a medicament reservoir 106 and a control member 108 for setting and/or delivering a dose of the medicament by a mechanical system, the monitoring device comprises an energy source 200 and the following electronic components: 
an accelerometer 204;
a time measuring means 204;
a temperature measuring means 190; 
a processing unit 191,202 connected to a system [0079] adapted to store, process and transfer data, said system including the time measuring means, accelerometer, temperature measuring means and a memory;
a user interface 194,196 connected to (198) the processing unit capable of presenting information based on the data transferred by the processing unit [0072,0077-0079,0193], said monitoring device being connected to the control member of the applicator, Fig. 1, and 
the monitoring device capable of operating in a sleep mode and an active mode, and further capable of detecting by the accelerometer, at least a first action and a second action, the first action being related to taking the monitoring device out of sleep mode and putting it into the active mode, and the second action being related to the setting and/or delivering of a dose [0077], and 
wherein the data transferred by the processing unit concerns the time stamps assigned to the detected actions and temperature measurements [0079,0081-0083].
	Claims 2, 4 The processing unit is a CPU, microprocessor, microcomputer or a logic gate system [0076]; a microcontroller connected to the time measuring means and the memory [0193]
	Claim 5: Nagar further comprises an element connecting the electronic components having a form of a PCB with conductive PCB structures [0076,0112,0190] (since the PCB is only optionally made of an elastic material, since not directly disclosed in Nagar, the board is being opt-ed to not be of an elastic material)
	Claim 9: the user interface is capable of presenting information about a low battery status and/or an occurrence of error [0083]
	Claims 11-12: the user interface is an LED display [0081]
	Claim 13: the processing unit communicates with the accelerometer, the time measuring means and the temperature measuring means [0077-0079] (I2C limitation not searched for since there is no support in the specification for this element)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nagar.
Nagar discloses the invention as substantially claimed (see above).  The functional language of the processing unit configured to (claim 3) process the received data, (claim 6) activate the user interface, (claim 7) detect the first and second action occurring within a defined time interval after the first action, and (claim 8) detecting a third action consisting in a double induction of vibrations of the monitoring device are narratively functional.  In order to be given patentable weight, a functional recitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language.  In re Fuller, 1929 C.D. 172; 388 O.G. 279.  Here, the processing unit 191, 202 of Nagar is capable of being programmed in any way to meet the functional recitations of the claim.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Nagar to perform the functional recitations of claims 3 and 6-8 since this would require only a programming of the processing unit.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nagar.
Nagar discloses the invention as substantially claimed, including the time measuring means 204 [0077].  Nagar does not directly disclose this time measuring means being an RTC module clocked by an external crystal oscillator having a frequency of 32768 Hz.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Nagar to use an RTC module clocked by an external crystal oscillator having a frequency of 32768 Hz as a matter of obvious design choice well known in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA K HALL whose telephone number is (571)272-2819. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEANNA K HALL/Primary Examiner, Art Unit 3783